This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MONICA WELLINGTON,

 3          Plaintiff-Appellant,

 4 v.                                                                                  No. 31,927

 5 MORTGAGE ELECTRONIC
 6 REGISTRATION SYSTEMS, INC.,
 7 CHASE HOME FINANCE, LLC,

 8          Defendants-Appellees,


 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 C. Shannon Bacon, District Judge

11 Monica Wellington
12 Albuquerque, NM

13 Pro Se Appellant

14   Montgomery & Andrews, PA
15   Seth C. McMillan
16   Walter J. Melendres
17   Santa Fe, NM

18 for Appellees

19                                 MEMORANDUM OPINION

20 VIGIL, Judge.
 1        Plaintiff appeals the order granting summary judgment to Defendants. We

 2 proposed to affirm in a calendar notice. Plaintiff has responded to our notice with a

 3 memorandum in opposition. We have duly considered Plaintiff’s arguments, but find

 4 them unpersuasive. We affirm.

 5        In our calendar notice, we addressed Plaintiff’s argument that it was error to

 6 grant summary judgment to Defendants. As we explained, we review the whole

 7 record in the light most favorable to the person opposing summary judgment in order

 8 to determine if there is any evidence placing a genuine material fact at issue, but when

 9 there are no material issues of fact in dispute, we conduct a de novo review and need

10 not view the record in the light most favorable to the person opposing summary

11 judgment. See City of Albuquerque v. BPLW Architects & Eng’rs, Inc., 2009-NMCA-

12 081, ¶ 7, 146 N.M. 717, 213 P.3d 1146. In this case, Defendants were only required

13 to make a prima facie showing that they were entitled to summary judgment, which

14 is accomplished by presenting evidence sufficient in law to raise a presumption of fact

15 or sufficient in law, unless rebutted, to establish the fact in question. See Romero v.

16 Philip Morris, Inc., 2010-NMSC-035, ¶ 10, 148 N.M. 713, 242 P.3d 280. The burden

17 then shifted to Plaintiff to point to specific evidentiary facts requiring a trial on the

18 merits. See Roth v. Thompson, 113 N.M. 331, 334-35, 825 P.2d 1241, 1244-45

19 (1992). In meeting her burden, Plaintiff could not simply argue that evidentiary facts

                                               2
 1 exist and could not rely on the allegations in her complaint. Romero, 2010-NMSC-

 2 035, ¶ 10.

 3        In her memorandum in opposition, Plaintiff repeats the arguments made in her

 4 docketing statement. We discussed each of Plaintiff’s claims in our calendar notice.

 5 As we pointed out, Defendants presented evidence that Defendant Mortgage

 6 Electronic Registration Systems, Inc., (MERS) is a mortgagee and a nominee for

 7 “Lender and Lender’s successors and assigns;” [RP 126] that Plaintiff signed the

 8 mortgage, listing MERS as a mortgagee and nominee; that the “servicing” of the loan

 9 was transferred to Ohio Savings Bank and then transferred to Defendant Chase; that

10 Plaintiff’s mortgage payments were applied to the mortgage on the property, and the

11 property has been in Plaintiff’s possession since the closing of the loan; that Plaintiff

12 has only received requests for loan payments from Defendant Chase; that Plaintiff

13 admitted that she was notified of the change in the servicer of the loan; and that,

14 although Plaintiff claimed that there were different loan numbers in existence, the

15 documentation of the loan payments shows that the payments were made on the loan

16 serviced by Defendant Chase.

17        Plaintiff argues that this Court failed to consider a decision from another state

18 that addressed the question of whether MERS could act as a nominee. [MIO 4] As

19 explained in our notice, in reviewing the district court’s decision to grant summary



                                               3
 1 judgment, we consider whether there is any evidence placing a genuine material fact

 2 at issue. The documents presented by Defendants show that Plaintiff signed the

 3 mortgage that listed MERS as a mortgagee and nominee for “Lender and Lender’s

 4 successors and assigns.” Therefore, no genuine issue of fact was presented with regard

 5 to Plaintiff’s argument. Plaintiff argues that this Court did not address federal law

 6 regarding notice requirements for a change in mortgage servicers.           However,

 7 Defendants demonstrated that Plaintiff admitted that she was notified of the change

 8 in the servicer of the loan. Therefore, no genuine issue of material fact was presented

 9 with regard to Plaintiff’s argument.

10        To the extent that Plaintiff argues that “Chase” refused to disclose what it had

11 done with her payments, Defendants presented evidence to show that Plaintiff’s loan

12 payments were made on the loan serviced by Defendant Chase. To the extent that

13 Plaintiff claims we ignored her evidence or construed conflicting evidence in

14 Defendants’ favor, we disagree. Defendants presented a number of documents in

15 support of the motion for summary judgment, but Plaintiff, in the document filed in

16 opposition to the motion and in her surreply, referred only to her complaint and to her

17 own argument in support of her arguments. [RP 66, 240] This was not sufficient to

18 meet her burden under the standard for summary judgment. Romero, 2010-NMSC-

19 035, ¶ 10.



                                              4
1        For the reasons explained in this opinion and in our calendar notice, we affirm

2 the district court’s decision.

3        IT IS SO ORDERED.

4                                               _______________________________
5                                               MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 _________________________________
8 CELIA FOY CASTILLO, Chief Judge



 9 _________________________________
10 JONATHAN B. SUTIN, Judge




                                            5